Title: James Madison to Nicholas P. Trist, 4 December 1832
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Decr. 4. 1832
                            
                        
                        Yours of the 28th. Ult: with the accompanying newspaper came duly to hand. I had noticed the "Friend to
                            truth," and was quite at a loss for an author uniting all the qualifications for the task. Your name did not escape me,
                            but I took for granted that your occupations wd. not admit such an avocation. I was impressed also by some remark of the
                            Enquirer, that there had been an interview with the author, which implied that he was within the State. The publication is
                            a heavy blow on Mr. Calhoun, which could no otherwise be parried than by an avowed change of opinion; leaving him however
                            still vulnerable in the opposite extremes into which he has since gone.
                        I have seen the ordinance of the Convention in S.C. and the Report introducing it. The latter is speciously
                            written, and has demonstration in S.C. and not without effect in cherishing the Anti-tariff sympathies of the other
                            Southrn. States. The ordinance must have a counteracting effect; to what extent, is to be seen. It will depend much on the
                            course of the Fedl. Govt., which I trust will combine with effectual means for defeating the nullifying process a wise
                            moderation that will transfer to it the sympathies withdrawn from the contrasted violence in S.C. The expedient you
                            suggest for the upper Country there, wd. under other circumstances be at once decisive, and might be so under the present;
                            But it is difficult for reason to calculate the rashness of the passions, infuriated as they are in the nullifying party.
                            At all events, if an effective Govt., or the Union itself, is to be maintained, a triumph of that party in a scheme fatal
                            to both, must not be permitted.
                        I wish you may be able to pursue your object of compiling the printed materials which will shew the State of
                            things in the interval between the peace of 1783, and the adoption of the new Constn., as well as during the early period
                            of the latter. I have long wished for such a work, not only for its future value, but for the salutary lights it would
                            give to those who were not contemporaries with those interesting scenes in our Revolutionary Drama, and are liable to be
                            misled by false or defective views of them. How far I may be able to aid your researches by particular references, I can
                            not say. It may be a subject of conversation, when I have the pleasure of your promised visit a few weeks hence. I flatter
                            myself that it will not fail to be fulfilled; and I hope you will be able to make it a double one by calling both on your
                            way to Albemarle, and on your return to Washington. It is possible, tho’ I allude not to any particular object, that there
                            might be some advantage mingled with the doubled pleasure.
                        You were right in your inference that my joints were relieved from the Rheumatic stiffness in which they had
                            been. My knees are most so, but are extremely weak. My fingers, besides being withered & weak, are for the most
                            part stiff also; but it happens occasionally, that their forejoints in the right hand are so far suppled as to give play
                            to the pen within a minature, or rather microscopic space. This is the case at present as shewn by the example presented to
                            you
                        If I understand an expression in your letter, allusion is made to an inclosure which was not recd. with it.
                            With affece. salutations
                        
                            
                                James Madison
                            
                        
                    